Citation Nr: 0702399	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for VA compensation purposes.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  

The Board notes that the veteran had specifically declined to 
request a hearing before the Board when he submitted his 
substantive appeal in March 2005.  But in March 2006, he 
requested a hearing via his representative.  However, since 
the present decision is fully favorable to the veteran, his 
request for a hearing is moot.


FINDING OF FACT

The veteran sustained dental trauma to teeth 24, 25, and 26 
during active service.


CONCLUSION OF LAW

Residuals of dental trauma to teeth 24, 25, and 26 were 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code (DC) 9913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, in view of today's decision by the Board, which is 
fully favorable to the veteran's claim, any defect with 
regard to the timing or content of any notice (a December 
2003 letter from the RO) sent prior to the RO's initial 
adjudication of March 2004 or even the final adjudication in 
the February 2005 statement of the case is harmless.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, -- Vet. App. --, No. 02-1077, 2006 WL 
3740614 at 4-5 (Dec. 21, 2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the veteran of any evidence that could not be 
obtained.  VA has also examined the veteran.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits.  

The veteran seeks service connection for VA compensation 
purposes for several teeth as a result of in-service dental 
trauma.  In January 2004, he clarified that he was referring 
to the loss of three bottom front teeth.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381.  
But missing teeth are compensable for rating purposes where 
the loss results from "bone loss through trauma or disease 
such as osteomyelitis[.]"  38 C.F.R. § 4.150, DC 9913, Note; 
see also Byrd v. Nicholson, 19 Vet. App. 388 (2005) 
(discussing history of 38 C.F.R. §§ 3.381, 4.150).

The record is clear that the veteran sustained dental trauma 
while on basic training in May 1946.  Service medical records 
document that he suffered a chin laceration as well as the 
loss of several anterior teeth.  Those teeth were then 
designated as teeth 9 and 10 on the lower right side and 
tooth 9 on the lower left side.  (The evidence indicates that 
these are the same three bottom front teeth that the veteran 
referred to in his January 2004 correspondence.)  In June 
1946, he was given a denture for these teeth, as well as for 
other missing teeth.  

A March 1963 VA dental rating sheet (prepared for only VA 
outpatient treatment purposes) identified teeth 24, 25, and 
26 as missing due to dental trauma since 1946.  A December 
2003 VA dental examination also confirmed that numerous teeth 
were currently missing, including teeth 24, 25, and 26.  The 
veteran also had moderate generalized periodontitis and 
severe localized periodontitis.  He had a removable denture 
on the maxilla and mandible.  An X-ray revealed moderate to 
severe bone loss in unspecified areas as well as root canal 
treatment in several unrelated teeth.  The examining doctor 
requested that the veteran's service medical records should 
be consulted in order to determine which teeth had been lost 
at the time of the in-service accident.  In addition, the 
examining dentist recommended that service connection be 
given to those particular teeth involved in the in-service 
dental trauma.  The Board further notes that while 
compensation for periodontitis is precluded, the evidence of 
moderate to severe bone loss may be eligible for VA 
compensation purposes.   See 38 C.F.R. §§ 3.381, 4.150, DC 
9913, Note.

Thus, in light of the evidence of in-service dental trauma to 
teeth 24, 25, and 26, with ongoing residuals, the Board 
concludes that service connection is warranted for these 
particular teeth only (teeth 24, 25, and 26) for VA 
compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150, DC 
9913, Note.  Since these are the teeth that the veteran 
identified in connection with this claim, this grant of 
service connection is fully favorable to the veteran.


ORDER

Service connection for VA compensation purposes for teeth 24, 
25, and 26 is granted. 

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


